If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   October 22, 2020
               Plaintiff-Appellee,                                 9:15 a.m.

v                                                                  Nos. 345491; 351834
                                                                   Wayne Circuit Court
DAMETRIUS BENJAMIN POSEY,                                          LC No. 18-000074-01-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                  No. 346039
                                                                   Wayne Circuit Court
SANCHEZ QUINN,                                                     LC No. 18-000074-02-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and MARKEY and HOOD, JJ.

MARKEY, J.

        In these consolidated appeals, defendants Dametrius Posey and Sanchez Quinn appeal by
right their convictions by separate juries at a joint trial. Posey was convicted of two counts of
assault with intent to commit murder (AWIM), MCL 750.83, two counts of assault with intent to
do great bodily harm less then murder (AWIGBH), MCL 750.84, carrying a concealed weapon
(CCW), MCL 750.227, arming oneself with a weapon with unlawful intent, MCL 750.226, felon
in possession of a firearm, MCL 750.224f, and six counts of possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced Posey as a
third-offense habitual offender, MCL 769.11, to 22 to 40 years’ imprisonment for the AWIM
convictions, 9 to 20 years’ imprisonment for the AWIGBH convictions, and 4 to 10 years’
imprisonment for the CCW, arming-with-unlawful-intent, and felon-in-possession convictions,
which are all to be served concurrently but consecutively to concurrent five-year terms of


                                               -1-
imprisonment for the six felony-firearm convictions. After this Court granted Posey’s motion to
remand in regard to sentencing issues,1 the trial court vacated the AWIGBH convictions and the
two associated felony-firearm convictions, and it resentenced Posey to the same terms of
imprisonment previously imposed for the remaining convictions. Quinn was convicted of two
counts of AWIGBH, single counts of CCW, arming oneself with a weapon with unlawful intent,
and felon in possession of a firearm, and four counts of felony-firearm. The trial court sentenced
Quinn as a third-offense habitual offender to 9 to 20 years’ imprisonment for the AWIGBH
convictions and 4 to 10 years’ imprisonment for the CCW, arming-with-unlawful-intent, and
felon-in-possession convictions, which are all to be served concurrently with each other but
consecutively to concurrent two-year terms of imprisonment for the felony-firearm convictions.
Posey appealed his convictions and the original judgment of sentence in Docket No. 345941, and
he appeals the amended judgment of sentence entered on resentencing in Docket No. 351834.
Quinn appeals his convictions and sentences in Docket No. 346039. We affirm the convictions
and sentences with respect to both defendants.



                                    I. FACTUAL SUMMARY

        This case arises from a shooting outside the Super X Market, which is located at the corner
of Charles St. and Sparling St. in Detroit. On Sunday, October 8, 2017, Terrence Byrd and his
cousin Dwayne Scott were talking together outside the Super X Market near Byrd’s Chevy
Trailblazer. Two men, one described as dark-skinned and the other as being lighter-skinned,
approached and entered the store. After a short period, the two men exited the store and flanked
Byrd and Scott. The dark-skinned man produced a handgun and pointed it at Scott, while the other
man pointed a gun at Byrd. Byrd, who had a permit to carry a concealed weapon, pulled out his
firearm in response and gunfire rang out. Byrd discharged all 17 rounds in his gun in shooting at
Quinn and Posey. He believed that he struck both assailants. Byrd could not say whether he or
Posey shot first. Byrd testified that Quinn did not shoot first, nor did Byrd even see Quinn fire his
gun. A spent casing, however, was found stuck in a gun that was dropped at the scene and linked
to Quinn. Although Byrd was not injured during the episode, Scott was shot in his hip and left
arm.

        Although Byrd failed to identify Posey or Quinn in photo lineups shortly after the incident,
and, in fact, selected other individuals in the arrays, he identified both of them at trial as the
culprits, with Posey being the dark-skinned person and Quinn being the lighter-skinned person. In
a pretrial photo lineup, Scott identified Posey as one of the shooters, but he was unable to identify
the other shooter. Scott could not identify either defendant at the preliminary examination or trial.
A surveillance video and photos of the events as they transpired outside the market were admitted
into evidence. They showed clear pictures of the dark-skinned man, but the lighter-skinned man
was wearing a hoodie and was more difficult to see.



1
 People v Posey, unpublished order of the Court of Appeals, entered July 5, 2019 (Docket No.
345491).



                                                -2-
       Posey and Quinn were both treated for gunshot wounds at area hospitals after the shooting.
Quinn made statements at the hospital to the police in which, after first lying, he admitted being
present during the shooting at the Super X Market. A video of that interview was admitted into
evidence.2 When police spoke to Posey at the hospital, he initially provided officers with a false
name. Following defendants’ convictions, these appeals ensued.

                  II. DOCKET NOS. 345491 & 351834 – DEFENDANT POSEY

                     A. DUE PROCESS AND IN-COURT IDENTIFICATION

        Posey argues that he was denied his right to due process when Byrd was allowed to identify
him at trial. We disagree. Because Posey did not object to Byrd’s identification testimony at trial,
this issue is unpreserved. We review unpreserved constitutional issues for plain error affecting
substantial rights. People v McNally, 470 Mich. 1, 5; 679 NW2d 301 (2004). Thus, to succeed,
Posey must show that there was an error, that the error was clear or obvious, and that the error
affected his substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). An
error affects substantial rights when it impacts the outcome of the lower court proceedings. Id.
Additionally, reversal is only warranted when the plain, forfeited error resulted in the conviction
of an actually innocent defendant or when the error seriously affected the integrity, fairness, or
public reputation of the judicial proceedings independent of the defendant's innocence. Id. at 763-
764.

         A defendant’s right to due process is implicated if an in-court identification was preceded
by a suggestive out-of-court identification. Neil v Biggers, 409 U.S. 188, 196-198; 93 S. Ct. 375; 34
L. Ed. 2d 401 (1972). “In order to sustain a due process challenge, a defendant must show that the
pretrial identification procedure was so suggestive in light of the totality of the circumstances that
it led to a substantial likelihood of misidentification.” People v Kurylczyk, 443 Mich. 289, 302;
505 NW2d 528 (1993). A suggestive identification procedure can arise when a witness is called
by the police and is told that the police have arrested the right person, when a witness is shown
only one person, or when a witness is shown a group of individuals wherein one person, the
defendant, is uniquely singled out in some way, leading the witness to presume that he or she is
the perpetrator. People v Gray, 457 Mich. 107, 111; 577 NW2d 92 (1998). “If the trial court finds
that the pretrial procedure was impermissibly suggestive, testimony concerning that identification
is inadmissible at trial.” Kurylczyk, 443 Mich. at 303.3 But an in-court identification may be
allowed and admitted despite an impermissibly-suggestive procedure if an independent basis for
the in-court identification can be established that is untainted by the improper pretrial identification
procedure. Id. “[R]eliability is the linchpin in determining the admissibility” of possibly tainted
identification testimony. Manson v Brathwaite, 432 U.S. 98, 114; 97 S. Ct. 2243; 53 L. Ed. 2d 140
(1977).



2
    Quinn’s interview was presented only to his jury.
3
  “Due process protects criminal defendants against the introduction of evidence of, or tainted by,
unreliable pretrial identifications obtained through unnecessarily suggestive procedures.” People
v Sammons, __ Mich __, __; __ NW2d __ (2020); slip op at 6-7.


                                                  -3-
      To determine if a witness has an independent basis for an in-court identification, the
Michigan Supreme Court has identified eights factors a court should evaluate:

               1. Prior relationship with or knowledge of the defendant.

              2. The opportunity to observe the offense. This includes such factors as
       length of time of the observation, lighting, noise or other factor affecting sensory
       perception and proximity to the alleged criminal act.

               3. Length of time between the offense and the disputed identification. . . .

              4. Accuracy or discrepancies in the pre-lineup or show-up description and
       defendant’s actual description.

               5. Any previous proper identification or failure to identify the defendant.

              6. Any identification prior to lineup or showup of another person as
       defendant.

               7. [T]he nature of the alleged offense and the physical and psychological
       state of the victim. . . .

             8. Any idiosyncratic or special features of defendant. [People v Kachar,
       400 Mich. 78, 95-96; 252 NW2d 807 (1977).]

        While Scott identified Posey in a pretrial photo lineup, Scott could not identify Posey at
trial. Scott’s pretrial identification of Posey is not at issue. Byrd did not identify Posey in a photo
lineup before trial; he selected another individual. He did, however, identify Posey at trial. Byrd
indicated that he realized he had identified the wrong person in the photo array after he saw Posey
in a subsequent news broadcast. On appeal, Posey acknowledges that Byrd made no pretrial
identification of Posey, let alone an improperly-suggestive identification. Nonetheless, Posey
maintains that we should apply the factors governing the independent-basis test to assess the
admissibility of Byrd’s in-court identification of Posey.

       “The need to establish an independent basis for an in-court identification only arises where
the pretrial identification is tainted by improper procedure or unduly suggestive comments.”
People v Laidlaw, 169 Mich. App. 84, 92; 425 NW2d 738 (1988) (emphasis added). In People v
Barclay, 208 Mich. App. 670, 675-676; 528 NW2d 842 (1995), this Court observed:

               The need to establish an independent basis for an in-court identification
       arises where the pretrial identification is tainted by improper procedure or is unduly
       suggestive. At no point has defendant argued that the lineup procedure was
       improper or unduly suggestive. Rather, defendant's argument is premised on the
       fact that [the witness] did not identify defendant at a pretrial corporeal lineup, but
       identified him in court (at the preliminary examination) as the man who poured the
       gasoline in the store. The fact that [the witness] did not identify defendant at the
       lineup did not render his subsequent in-court identification inadmissible. Rather,
       this was a credibility issue that was properly before the jury to determine. The trial


                                                 -4-
       court did not commit clear error in allowing the in-court identification testimony.
       [Citations omitted.]

       Moreover, in Perry v New Hampshire, 565 U.S. 228, 231-233; 132 S. Ct. 716; 181 L. Ed. 2d
694 (2012), the United States Supreme Court stated and held:

               In our system of justice, fair trial for persons charged with criminal offenses
       is secured by the Sixth Amendment, which guarantees to defendants the right to
       counsel, compulsory process to obtain defense witnesses, and the opportunity to
       cross-examine witnesses for the prosecution. Those safeguards apart, admission of
       evidence in state trials is ordinarily governed by state law, and the reliability of
       relevant testimony typically falls within the province of the jury to determine. This
       Court has recognized, in addition, a due process check on the admission of
       eyewitness identification, applicable when the police have arranged suggestive
       circumstances leading the witness to identify a particular person as the perpetrator
       of a crime.

                An identification infected by improper police influence, our case law holds,
       is not automatically excluded. Instead, the trial judge must screen the evidence for
       reliability pretrial. If there is a very substantial likelihood of irreparable
       misidentification, the judge must disallow presentation of the evidence at trial. But
       if the indicia of reliability are strong enough to outweigh the corrupting effect of
       the police-arranged suggestive circumstances, the identification evidence ordinarily
       will be admitted, and the jury will ultimately determine its worth.

               We have not extended pretrial screening for reliability to cases in which the
       suggestive circumstances were not arranged by law enforcement officers. Petitioner
       requests that we do so because of the grave risk that mistaken identification will
       yield a miscarriage of justice. Our decisions, however, turn on the presence of state
       action and aim to deter police from rigging identification procedures, for example,
       at a lineup, showup, or photograph array. When no improper law enforcement
       activity is involved, we hold, it suffices to test reliability through the rights and
       opportunities generally designed for that purpose, notably, the presence of counsel
       at postindictment lineups, vigorous cross-examination, protective rules of evidence,
       and jury instructions on both the fallibility of eyewitness identification and the
       requirement that guilt be proved beyond a reasonable doubt. [Quotation marks and
       citation omitted.]

       Here, there was no improper law enforcement activity and no pretrial identification by
Byrd. Although Posey relies on United States v Hill, 967 F2d 226 (CA 6, 1992), which reached a
conclusion compatible with Posey’s argument, Hill is inconsistent with Michigan precedent, see
Barclay quoted above, and was issued before the United States Supreme Court decided Perry.
Posey’s counsel aggressively challenged Byrd’s testimony by highlighting how Byrd, while not
under stress and with the incident still fresh in his mind, identified someone other than Posey in




                                                -5-
the photo array and only changed his mind after viewing the news broadcast of the incident.4 Byrd
also acknowledged on cross-examination that when he made the identification at the police photo
lineup, he did not know what the assailants looked like. It was for the jury to assess the reliability
and credibility of Byrd’s in-court identification of Posey as one of the shooters. We also note that
Posey was treated for gunshot wounds at a hospital shortly after the shooting occurred, that he lied
to police about his identity, and that Byrd believed that he hit both Posey and Quinn with gunfire.
This evidence leads to an almost inescapable conclusion that Posey was present at the scene of the
shooting.

        Posey also argues that he was denied the effective assistance of counsel when trial counsel
failed to object to Byrd’s in-court identification testimony and when counsel failed to retain an
expert witness on eyewitness identification. Whether counsel was ineffective presents a mixed
question of fact, which is reviewed for clear error, and constitutional law, which we review de
novo. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). Our Supreme Court in
People v Carbin, 463 Mich. 590, 599-600; 623 NW2d 884 (2001), articulated the principles
governing a claim of ineffective assistance of counsel, stating as follows:

               To justify reversal under either the federal or state constitutions, a convicted
       defendant must satisfy [a] two-part test . . . . First, the defendant must show that
       counsel’s performance was deficient. This requires showing that counsel made
       errors so serious that counsel was not performing as the counsel guaranteed by the
       Sixth Amendment. In so doing, the defendant must overcome a strong presumption
       that counsel’s performance constituted sound trial strategy. Second, the defendant
       must show that the deficient performance prejudiced the defense. To demonstrate
       prejudice, the defendant must show the existence of a reasonable probability that,
       but for counsel’s error, the result of the proceeding would have been different. A
       reasonable probability is a probability sufficient to undermine confidence in the
       outcome. Because the defendant bears the burden of demonstrating both deficient
       performance and prejudice, the defendant necessarily bears the burden of
       establishing the factual predicate for his claim. [Citations and quotation marks
       omitted.]

An attorney’s performance is deficient if the representation falls below an objective standard of
reasonableness. People v Toma, 462 Mich. 281, 302; 613 NW2d 694 (2000).

        “Decisions regarding what evidence to present and whether to call or question witnesses
are presumed to be matters of trial strategy, and this Court will not substitute its judgment for that
of counsel regarding matters of trial strategy.” People v Davis, 250 Mich. App. 357, 368; 649
NW2d 94 (2002); see also People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009)
(principles also apply in regard to expert witnesses). We cannot, however, insulate the review of
counsel's performance by simply calling it trial strategy. People v Trakhtenberg, 493 Mich. 38, 52;
826 NW2d 136 (2012). Initially, this Court must determine whether strategic choices were made
after less than complete investigation, with any choice being reasonable only to the extent that


4
  We note that Posey does not make any argument that Byrd’s viewing of the broadcast
impermissibly tainted his in-court identification such that the identification was inadmissible.


                                                 -6-
reasonable professional judgment supported the limitations on investigation. Id.; see also People
v Ackley, 497 Mich. 381, 389; 870 NW2d 858 (2015).

        Because, for the reasons discussed earlier, there was no valid legal basis to challenge
Byrd’s in-court identification of Posey, trial counsel was not ineffective for failing to object to the
identification. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010) (counsel is not
ineffective for failing to raise a meritless argument or futile objection).

        Posey also argues that trial counsel was ineffective for failing to call an eyewitness-
identification expert at trial. While the identification of Posey as one of the shooters was an
important issue at his trial, it was reasonable for trial counsel to attack the credibility and reliability
of Byrd’s in-court identification solely through cross-examination. Although it is possible an
expert may have helped, one was not required. See People v Pickens, 446 Mich. 298, 314; 521
NW2d 797 (1994) (the law requires a trial that is fair, not perfect). Trial counsel effectively
challenged Byrd’s identification testimony. In fact, without the use of an expert, the jury was
made aware that Byrd admitted identifying someone other than Posey in a photo lineup the day
after the shooting when his memory was fresh. Again, Byrd even admitted that at the time of the
array, he actually could not identify the shooters. Instead, Byrd indicated that he relied on his
subsequent viewing of the surveillance videos on a television news broadcast—not his personal
recollection of the shooters—to identify defendants. Further, the jury was informed that at the
preliminary examination Byrd could only identify Quinn as one of the perpetrators. Thus, hearing
testimony from an expert that eyewitness testimony is inherently suspect would not have added
much, considering that the jurors were made fully aware of Byrd’s dubious history of identifying
the shooters. Put another way, Byrd’s failure to identify defendants as the shooters immediately
after the shooting and his subsequent in-court identification of defendants illustrated firsthand that
eyewitness testimony can be inherently suspect. No expert was needed to convey this point.

        For the same reason, Posey fails to demonstrate a reasonable likelihood that the outcome
of the proceedings would have been different had he obtained an expert witness at trial.
Additionally, the prosecution presented surveillance video evidence and still frames showing the
assailants. As a result, the jury may have completely disregarded Byrd’s questionable
identification testimony and instead relied on both the video and photographic evidence showing
the shooters and the circumstantial evidence that Posey appeared at a hospital with gunshot wounds
after the incident to determine that Posey was one of the gunmen. In sum, we hold that Posey’s
claims of ineffective assistance of counsel do not warrant reversal.

                          B. SENTENCING AND PROPORTIONALITY

        Posey argues that the trial court abused its discretion when it sentenced him to serve 22 to
40 years’ imprisonment for his AWIM convictions. We disagree. “[T]he proper inquiry when
reviewing a sentence for reasonableness is whether the trial court abused its discretion by violating
the ‘principle of proportionality’ set forth in People v Milbourn, 435 Mich. 630, 636; 461 NW2d 1
(1990), ‘which requires sentences imposed by the trial court to be proportionate to the seriousness
of the circumstances surrounding the offense and the offender.’ ” People v Steanhouse, 500 Mich.
453, 459-460; 902 NW2d 327 (2017). We review de novo constitutional challenges to sentencing
decisions. See People v Skinner, 502 Mich. 89, 99; 917 NW2d 292 (2018).



                                                   -7-
        At his initial sentencing, Posey’s guidelines range for his AWIM convictions was 225 to
562 months (or 18 years and 9 months to 46 years and 10 months), and the court sentenced him
within that range to a minimum prison term of 22 years. After filing his claim of appeal in Docket
No. 345491, Posey successfully moved to remand for resentencing. On remand, the trial court
vacated Posey’s convictions of AWIGBH and lowered his guidelines range to 171 to 427 months.
The court, however, resentenced Posey to the same minimum prison term of 22 years, which was
still well within the new guidelines range—more than 13 years below the top end of the range.

        Posey argues that the minimum sentence is not proportionate because the court failed to
take into consideration his rehabilitative potential and because the sentence was not decreased at
resentencing despite the decrease in and lowering of the guidelines range. “If a minimum sentence
is within the appropriate guidelines sentence range, the court of appeals shall affirm that sentence
and shall not remand for resentencing absent an error in scoring the sentencing guidelines or
inaccurate information relied upon in determining the defendant's sentence.” MCL 769.34(10).
In this case, Posey’s minimum sentence of 22 years falls within the applicable guidelines range,
and he does not challenge the scoring of the guidelines or the accuracy of the information used by
the court in sentencing Posey.

         Posey argues that MCL 769.34(10) is no longer good law in light of our Supreme Court’s
decision in People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015). In Lockridge, the Supreme
Court held that Michigan’s sentencing guidelines violated the Sixth Amendment right to a jury
trial, and it remedied the constitutional infringement by declaring the guidelines advisory only. Id.
at 364-365. In People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173 (2016), this Court
held that the decision in “Lockridge did not alter or diminish MCL 769.34(10).” Therefore,
“[w]hen a trial court does not depart from the recommended minimum sentencing range, the
minimum sentence must be affirmed unless there was an error in scoring or the trial court relied
on inaccurate information.” Schrauben, 314 Mich. App. at 196. Posey acknowledges Schrauben,
argues that it was wrongly decided in violation of Lockridge and the Sixth Amendment, and asks
us to declare a conflict and request the convening of a special panel under MCR 7.215(J)(2)-(3).

        In People v Ames, 501 Mich. 1026 (2018), our Supreme Court entered an order granting
oral argument on whether to grant leave to appeal and directed as follows:

               The appellant shall file a supplemental brief within 42 days of the date of
       this order addressing whether MCL 769.34(10) has been rendered invalid by this
       Court’s decision in People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015), to
       the extent that the statute requires the Court of Appeals to affirm sentences that fall
       within the applicable guidelines range “absent an error in scoring the sentencing
       guidelines or inaccurate information relied upon in determining the defendant’s
       sentence.” See People v Schrauben . . . .

The Supreme Court heard oral arguments on January 24, 2019, and then later unanimously denied
leave because the Court was “not persuaded that the questions presented should be reviewed[.]”




                                                -8-
People v Ames, 504 Mich. 899 (2019). While not binding precedent,5 the order in Ames appears to
signal the Supreme Court’s acceptance of Schrauben. Moreover, this Court has been relying on
the construction of MCL 769.34(10) set forth in Schrauben, including in binding published
opinions. See People v Anderson, 322 Mich. App. 622, 615-616; 912 NW2d 607 (2018) (citing
Schrauben in support of its ruling that “[b]ecause the trial court sentenced Anderson within the
applicable sentencing guidelines range, this Court need not evaluate Anderson's sentences for
reasonableness and must affirm his sentences . . . .”). Under these circumstances, and because we
believe that the Schrauben panel was correct in its analysis, we decline to declare a conflict with
Schrauben under MCR 7.215(J)(2)-(3).

         Additionally, defendant is simply mistaken that a sentence within the guidelines is
unassailable absent a scoring error or inaccurate information. MCL 769.34(10) does not and
cannot preclude constitutional appellate challenges to a sentence, e.g., an argument that a sentence
constitutes cruel and unusual punishment. See People v Powell, 278 Mich. App. 318, 323; 750
NW2d 607 (2008) (MCL 769.34[10]'s limitation on review does not apply to claims of
constitutional error); see also People v Conley, 270 Mich. App. 301, 316; 715 NW2d 377 (2006)
(“It is axiomatic that a statutory provision, such as MCL 769.34[10], cannot authorize action in
violation of the federal or state constitutions.”).

        We note that grossly disproportionate sentences may constitute cruel and unusual
punishment. People v Bullock, 440 Mich. 15, 32; 485 NW2d 866 (1992). However, there is a
distinction between “proportionality” as it relates to the constitutional protection against cruel and
unusual punishment, and “proportionality” as it relates to reasonableness review of a sentence,
which is not constitutional in nature. Id. at 34 n 17 (“Because the similarity in terminology may
create confusion, we note that the constitutional concept of ‘proportionality’ under Const 1963, art
1, § 16 [cruel or unusual punishment prohibition] is distinct from the nonconstitutional ‘principle
of proportionality’ discussed in . . . Milbourn . . ., although the concepts share common roots.”).
A sentence within the guidelines range is presumptively proportionate, and a proportionate
sentence is not cruel or unusual punishment. Powell, 278 Mich. App. 318, 323. A defendant can
only overcome the presumption by presenting unusual circumstances that would render a
presumptively proportionate sentence disproportionate. People v Bowling, 299 Mich. App. 552,
558; 830 NW2d 800 (2013). No unusual circumstances were presented here, and the AWIM
sentences were not disproportionate. Indeed, we conclude that the 22-year minimum sentence was
proportionate to the seriousness of the circumstances surrounding the offense and the offender.
Steanhouse, 500 Mich. at 459-460. In this case, defendant does not argue that his AWIM sentences
constitute cruel or unusual punishment, and we conclude in any event that because the sentences
were presumptively proportionate, devoid of unusual circumstances, proportionate under
Milbourn, and certainly not grossly disproportionate, they did not constitute cruel or unusual
punishment.

       Because MCL 769.34(10) precludes appellate review of Posey’s AWIM sentences and he
does not raise a viable constitutional challenge to the sentences, we affirm those sentences.



5
 See Tebo v Havlik, 418 Mich. 350, 363 n 2; 343 NW2d 181 (1984) (“A denial of leave to appeal
has no precedential value.”).


                                                 -9-
                      III. DOCKET NO. 346039 – DEFENDANT QUINN

                   A. DUE PROCESS AND IN-COURT IDENTIFICATION

        Quinn argues that he was denied due process by a suggestive identification process. But
as with the argument presented by Posey, there was no pretrial identification of Quinn by Scott or
Byrd and thus no suggestive out-of-court identification. Byrd’s identification of Quinn in court
was properly left for the jury to assess. Accordingly, Quinn’s argument fails. See Perry, 565 U.S.
at 231-233; Barclay, 208 Mich. App. at 675-676. Moreover, Quinn made a statement to the police
in which he admitted being present at the crime scene, and his attorney conceded that point in
counsel’s arguments to the jury. Any error on this unpreserved issue would have been completely
harmless and nonprejudicial. Carines, 460 Mich. at 763.

                            B. SUFFICIENCY OF THE EVIDENCE

        Quinn next argues that there was insufficient evidence to support his AWIGBH
convictions. The argument is cursory, vague, and disjointed. In People v Kenny, __ Mich App
__, __; __ NW2d __ (2020); slip op at 5, this Court observed:

               This Court reviews de novo the issue regarding whether there was sufficient
       evidence to support a conviction. In reviewing the sufficiency of the evidence, this
       Court must view the evidence—whether direct or circumstantial—in a light most
       favorable to the prosecutor and determine whether a rational trier of fact could find
       that the essential elements of the crime were proven beyond a reasonable doubt. A
       jury, and not an appellate court, observes the witnesses and listens to their
       testimony; therefore, an appellate court must not interfere with the jury's role in
       assessing the weight of the evidence and the credibility of the witnesses.
       Circumstantial evidence and any reasonable inferences that arise from such
       evidence can constitute satisfactory proof of the elements of a crime. The
       prosecution need not negate every reasonable theory of innocence, it but need only
       prove the elements of the crime in the face of whatever contradictory evidence is
       provided by the defendant. All conflicts in the evidence must be resolved in favor
       of the prosecution. [Quotation marks and citations omitted.]

        Quinn first appears to argue that the evidence was insufficient to establish Quinn’s presence
at the crime scene. “[I]dentity is an element of every offense.” People v Yost, 278 Mich. App. 341,
356; 749 NW2d 753 (2008). Quinn’s statement to police placed him at the crime scene. Also,
defense counsel conceded that Quinn was present at the shooting. And Byrd’s in-court
identification indicated that Quinn was at the crime scene. Also, Quinn went to the hospital after
the shooting suffering from gunshot wounds. There was not only sufficient evidence that Quinn
was present at the shooting, there was overwhelming evidence.

        Next, Quinn essentially contends that there was insufficient evidence to show that he
instigated or started the shooting or that he even discharged his weapon before Byrd, who was not
injured, opened fire. Thus, according to Quinn, there was no attempt to injure Byrd or Scott and
no intent to cause great bodily harm.




                                                -10-
       In People v Stevens, 306 Mich. App. 620, 628-629; 858 NW2d 98 (2014), this Court
addressed the offense of AWIGBH, stating:

               The elements of AWIGBH are (1) an attempt or threat with force or violence
       to do corporal harm to another (an assault), and (2) an intent to do great bodily harm
       less than murder. AWIGBH is a specific intent crime. The intent to do great bodily
       harm less than murder is an intent to do serious injury of an aggravated nature. If a
       defendant has such intent, the fact that he was provoked or that he acted in the heat
       of passion is irrelevant to a conviction. Because of the difficulty in proving an
       actor's intent, only minimal circumstantial evidence is necessary to show that a
       defendant had the requisite intent. Intent to cause serious harm can be inferred from
       the defendant's actions, including the use of a dangerous weapon or the making of
       threats. Although actual injury to the victim is not an element of the crime, injuries
       suffered by the victim may also be indicative of a defendant's intent. [Quotation
       marks and citations omitted.]

        In Quinn’s interview with police, after initially lying about whether he was present at the
Super X Market, Quinn admitted to being at the market, admitted that he was with someone who
intended to rob two individuals near the Trailblazer outside the market, and admitted that he
produced his gun after exiting the market. There was also evidence showing, contrary to Quinn’s
assertions in his statement to the police, that Quinn had his firearm drawn and pointed at Byrd
before Byrd responded by pulling out his own firearm. To the extent that Quinn is suggesting that
if Byrd fired first, it would make Quinn’s subsequent discharge of his weapon justifiable, i.e., self-
defense, we find that argument without merit. Quinn did not raise any issue of self-defense, and
the jury was not instructed on self-defense. Moreover, in light of the evidence that Quinn was the
aggressor, any claim of self-defense would not have been sustainable. See People v Guajardo,
300 Mich. App. 26, 35; 832 NW2d 409 (2013) (“In general, a defendant does not act in justifiable
self-defense when he or she uses excessive force or when the defendant is the initial aggressor.”).

         Furthermore, the jury could reasonably infer that Quinn had the intent to cause serious
injury of an aggravated nature in light of his use of a dangerous weapon. Stevens, 306 Mich. App.
at 629. As this Court has explained, “[m]erely pointing a loaded gun at another person is inherently
dangerous; the notion that actually shooting a gun in the direction of another person, no matter
how inaccurately, could reflect anything but an intent to cause serious harm is beyond
comprehension.” People v Blevins, 314 Mich. App. 339, 358; 886 NW2d 456 (2016) (emphasis
omitted). Additionally, Quinn cannot rely on the fact that Byrd testified that he never saw Quinn
fire his weapon. The person Byrd identified as Quinn left his gun behind at the scene. The
retrieved gun had a spent casing that apparently had become jammed or stuck inside the weapon.
From this evidence, the jury could have reasonably inferred that Quinn fired his gun. Moreover,
the jury was instructed on aiding and abetting, and there was evidence that Posey and Quinn were
working together to commit a robbery and that Posey fired his gun multiple times in the gunfight
melee that erupted at the market. See MCL 767.39 (“Every person concerned in the commission
of an offense, whether he directly commits the act constituting the offense or procures, counsels,
aids, or abets in its commission may hereafter be prosecuted, indicted, tried and on conviction shall
be punished as if he had directly committed such offense.”); People v Robinson, 475 Mich. 1, 6;
715 NW2d 44 (2006) (aiding and abetting is a theory of prosecution that allows the imposition of
vicarious liability for accomplices). Although vacated presumably on double jeopardy grounds,


                                                -11-
Posey was convicted of two counts of AWIGBH by the jury. Thus, the jury certainly could have
determined that Quinn—Posey’s accomplice—was guilty of two counts of AWIGBH on an aiding
and abetting theory even if Quinn did not have a chance to discharge his weapon before being shot.

    In sum, we hold that Quinn’s argument that there was insufficient evidence to support his
AWIGBH convictions fails. Reversal is unwarranted.

                              C. IMPOSITION OF COURT COSTS

        Quinn argues that remand is necessary because the trial court did not explain the factual
basis for its imposition of $1,300 in court costs as required under MCL 769.1k(1)(b)(iii) (court can
impose “any cost reasonably related to the actual costs incurred by the trial court without separately
calculating those costs involved in the particular case”), and this Court’s decision in People v
Konopka (On Remand), 309 Mich. App. 345, 360; 869 NW2d 651 (2015) (“We . . . remand to the
trial court for it to establish a factual basis for the $500 in costs imposed under MCL
769.1k[1][b][iii], or to alter that figure, if appropriate.”). The trial court imposed the $1,300 in
court costs without explanation. But Quinn did not preserve this issue with an objection; therefore,
our review is for plain error affecting Quinn’s substantial rights. Carines, 460 Mich. at 763.

         The prosecutor has supplied us with a document from the State Court Administrative Office
(SCAO) reflecting that the average cost per criminal case in the Wayne Circuit Court is $1,302.6
Furthermore, during defendant Posey’s resentencing, he was assessed $1,300 in court costs as well.
And at that time, the trial court explained that the $1,300 figure “has been arrived at as an average
cost of processing cases through the Wayne County Circuit Court by the [SCAO].” Although this
remark pertained to Posey and not Quinn, it reveals the trial court’s reliance on the SCAO
calculation for the imposition of $1,300 in court costs. While Konopka would ordinarily call for
a remand, we decline to do so under the present circumstances. Konopka, 309 Mich. App. at 360.
Quinn does not even present an argument under the prejudice prong of the plain-error test.
Accordingly, although the trial court plainly erred by failing to articulate the factual basis for the
court costs imposed against Quinn, Quinn has not demonstrated any of the requisite “prejudice,
i.e., that the error affected the outcome of the lower court proceedings.” Carines, 460 Mich. at 763.

                        D. INEFFECTIVE ASSISTANCE OF COUNSEL

        Quinn argues that he was denied the effective assistance of counsel during trial in two
particular instances. Quinn first asserts that counsel was ineffective for failing to move to suppress
his statements to the police. On the day of the shooting, Quinn was taken to Henry Ford Hospital
after he was shot, and he had surgery that same day. The following day, the police interviewed
Quinn at the hospital. The interview was recorded and admitted into evidence. Quinn maintains
that as a result of his postsurgery condition, his statements were not voluntary and thus
inadmissible. Quinn primarily relies on the fact that he was physically injured and on pain
medication at the time of the interview.



6
 We exercise our power under MCR 7.216(A)(4) to “permit . . . additions to the . . . record” and
will consider the SCAO document.


                                                -12-
        It is well established that voluntary statements are admissible, while involuntary statements
are not. People v Robinson, 386 Mich. 551, 557; 194 NW2d 709 (1972). In People v Cipriano,
431 Mich. 315, 333-334; 429 NW2d 781 (1988), the Michigan Supreme Court set forth the analysis
governing a determination whether a defendant’s statements or confession was voluntary:

                 The test of voluntariness should be whether, considering the totality of all
         the surrounding circumstances, the confession is “the product of an essentially free
         and unconstrained choice by its maker,” or whether the accused's “will has been
         overborne and his capacity for self-determination critically impaired . . . .” The line
         of demarcation “is that at which governing self-direction is lost and compulsion, of
         whatever nature or however infused, propels or helps to propel the confession.”

                 In determining whether a statement is voluntary, the trial court should
         consider, among other things, the following factors: the age of the accused; his lack
         of education or his intelligence level; the extent of his previous experience with the
         police; the repeated and prolonged nature of the questioning; the length of the
         detention of the accused before he gave the statement in question; the lack of any
         advice to the accused of his constitutional rights; whether there was an unnecessary
         delay in bringing him before a magistrate before he gave the confession; whether
         the accused was injured, intoxicated or drugged, or in ill health when he gave the
         statement; whether the accused was deprived of food, sleep, or medical attention;
         whether the accused was physically abused; and whether the suspect was threatened
         with abuse.

                 The absence or presence of any one of these factors is not necessarily
         conclusive on the issue of voluntariness. The ultimate test of admissibility is
         whether the totality of the circumstances surrounding the making of the confession
         indicates that it was freely and voluntarily made. [Citations omitted.]

        Again, Quinn focuses solely on his injuries and the medication he was taking to support
his claim of involuntariness. All of the other factors appear to support a conclusion that Quinn’s
statements to the police were voluntary. Quinn was 29 years old at the time; he had a GED, and
he could read and write. Quinn’s status as a third-offense habitual offender indicates that he had
prior experience with the police. The questioning lasted less than 25 minutes, of which, more than
six minutes were dedicated to discussing Quinn’s personal information and obtaining a Miranda7
waiver. There is no suggestion that Quinn had been deprived of food, sleep, or medical attention,
and there is no evidence that Quinn was abused or threatened with any abuse.

        Furthermore, assuming that Quinn was experiencing some pain from his injuries and was
affected by his pain medication, we still have no indication that his condition was so debilitating
as to make him lose his free will. In our review of the interview, Quinn appears alert and articulate
the entire time, with no sign that he was impaired by any medication during the interview.
Consequently, Quinn’s reliance on Mincey v Arizona, 437 U.S. 385; 98 S. Ct. 2408; 57 L. Ed. 2d 290
(1978), is misplaced. In Mincey, the defendant had been seriously wounded; he was severely


7
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                  -13-
depressed; he was still in the intensive care unit when interviewed, he described leg pain that was
unbearable; he was quite confused; some of his written answers were incoherent; he was using a
breathing apparatus reserved for more critical patients; he had made several ignored requests for
the questioning to cease, and the interrogating officer only stopped the interview at points when
the defendant lost consciousness or received medical treatment. Id. at 398-401.

        The video of Quinn’s interview shows a markedly different situation. Quinn never asked
to stop the questioning; he was alert and conscious the whole time, and his physical condition was
nowhere near as severe as the defendant’s condition in Mincey. In sum, there is no evidence that
Quinn’s mental condition was significantly compromised or diminished. Indeed, he was alert,
responsive, and articulate during the interview.

        It is also important to recall that Quinn initially lied to police. When a detective asked him
about the circumstances surrounding his getting shot, Quinn first stated that he had been shot by
someone named “John Boy” at a tire store, possibly near Dequindre Road. Quinn claimed that he
was trying to buy some rims. The detective then asked Quinn if he were sure about that story, and
Quinn replied, “I’m positive.” When the detective said that he had seen a video showing Quinn at
the Super X Market, Quinn changed his story and admitted to being at the market. Quinn also
admitted to being present with “D” at the market and that “D” wanted to rob two individuals who
were outside standing next to a Trailblazer. Although Quinn initially denied having a gun that
day, he later admitted to having a firearm and wielding it after leaving the market. Quinn explained
that the “gunplay started” right after he walked out of the Super X Market. Quinn maintained that
he only pulled out his gun after seeing other weapons being displayed, and Quinn continued to
deny having ever fired his gun. Quinn’s initial fabrications belie his claim that his statements were
involuntary. If the circumstances in the interview were such that Quinn had lost his free will, he
would not have been able to fabricate a story in an attempt to clear himself of any criminal
wrongdoing. See DeJesus v State, 655 A2d 1180, 1198 (Del, 1995) (stating that the defendant’s
“exculpatory statements at the hospital serve to undermine his claim of coercion” and
involuntariness). The video shows that Quinn finally relented with his falsehoods, for the most
part, when he was informed that the detective had clearly seen him in the video.

       Furthermore, in Colorado v Connelly, 479 U.S. 157, 163-164; 107 S. Ct. 515; 93 L. Ed. 2d 473
(1986), the United States Supreme Court spoke to the issue of voluntariness as part of due process
analysis, explaining:

               [T]he cases considered by this Court over the 50 years since Brown v
       Mississippi[, 297 U.S. 278; 56 S. Ct. 461; 80 L. Ed. 682 (1936),] have focused upon
       the crucial element of police overreaching. While each confession case has turned
       on its own set of factors justifying the conclusion that police conduct was
       oppressive, all have contained a substantial element of coercive police conduct.
       Absent police conduct causally related to the confession, there is simply no basis
       for concluding that any state actor has deprived a criminal defendant of due process
       of law. Respondent correctly notes that as interrogators have turned to more subtle
       forms of psychological persuasion, courts have found the mental condition of the
       defendant a more significant factor in the “voluntariness” calculus. But this fact
       does not justify a conclusion that a defendant's mental condition, by itself and apart



                                                -14-
       from its relation to official coercion, should ever dispose of the inquiry into
       constitutional “voluntariness.” [Citation omitted.]

Here, there is simply no evidence to indicate or suggest that there was any police coercion
whatsoever in obtaining Quinn’s statements. Therefore, there was no due process violation.

       For these reasons, any motion to suppress Quinn’s statements on the basis that they were
involuntary would not have been successful. The totality of the circumstances established that
Quinn’s statements were voluntary. Accordingly, defense counsel was not ineffective for failing
to pursue a meritless or futile motion to suppress. See Ericksen, 288 Mich. App. at 201.

        Quinn also argues that counsel was ineffective for failing to obtain a DNA expert. This
claim lacks merit. There is nothing in the lower court record suggesting that a DNA expert could
have discovered anything of relevance. With nothing in the record to support Quinn’s position
that DNA testing would have been helpful, he cannot prevail on this issue. See Carbin, 463 Mich.
at 600 (stating that a defendant has the burden of establishing the factual predicate for his claim of
ineffective assistance of counsel). There simply is no basis for concluding that any DNA testing
would have exonerated Quinn.

                                        IV. CONCLUSION

      In Docket Nos. 345491 and 351834, we affirm Posey’s convictions and sentences. In
Docket No. 346039, we likewise affirm Quinn’s convictions and sentences.

       We affirm.

                                                              /s/ Jane E. Markey
                                                              /s/ Mark T. Boonstra
                                                              /s/ Karen M. Fort Hood




                                                -15-